DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.
	Claims 14 and 16-22 are canceled.
  	Claims 1-13, 15 and 23-28 are pending for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s)  1-13, 15 and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated K. Shimezawa (US Publication No.   20200305151 A1 and Shimezawa hereinafter)
  	Regarding Claims 1, 8, and 15,   Shimezawa teaches an information transmission method, comprising:
 Monitoring (i.e. monitoring)  Para [0098], by User Equipment (UE) (i.e. terminal device)  Para [0098], a New Radio Physical Downlink Control Channel (NR-PDCCH) (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which mapping of the predetermined channel)  Para [0243]

the first information  (i.e. information regarding a bit map corresponds to the predetermined resource or a group of the predetermined resources)  Para [0282] being configured for the UE to determine whether the NR-PDCCH is for the UE or not  (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which mapping of the predetermined channel)  Para [0243];
 and when the NR-PDCCH  (NR-PDSCH)  (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which mapping of the predetermined channel)  Para [0243] is for the UE (i.e. terminal device)  Para [0098], 
monitoring, (i.e. monitoring)  Para [0098] by the UE (i.e. terminal device)  Para [0098], 
a New Radio Physical Downlink Shared Channel (NR-PDSCH)  (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which mapping of the predetermined channel)  Para [0243]to obtain second information transmitted   (i.e. RRC)  Para [0110] and Para [0127] in the NR-PDSCH   (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which 
 	Regarding Claims 2,  9, and 23, Shimezawa teaches wherein the first information comprises 
a second part of identification information (i.e. RRC)  Para [0110] and Para [0127] of the UE, the second part of the identification information of the UE in the first information being configured for the UE (i.e. information regarding a bit map corresponds to the predetermined resource or a group of the predetermined resources)  Para [0282]
 to determine that the NR-PDCCH is for the UE PDSCH   (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which mapping of the predetermined channel)  Para [0243].   	Regarding Claims 3, 10 and 24,  Shimezawa teaches wherein identification information of the UE comprises 
a first part of identification information    (i.e. information regarding a bit map corresponds to the predetermined resource or a group of the predetermined resources)  Para [0282]  and 
a second part of identification information (i.e. RRC)  Para [0110] and Para 
second part of the identification information  (i.e. RRC)  Para [0110] and Para [0127]  of the UE  (i.e. terminal device)  Para [0098]
and the first information are configured for the UE (i.e. terminal device)  Para [0098]  to determine that the NR-PDCCH is for the UE PDSCH   (i.e. allocation related to a predetermined channel or a predetermined signal such as the NR-PDSCH or the NR-PDCCH, a unit in which mapping of the predetermined channel)  Para [0243] and  (i.e. terminal device)  Para [0098]. 
  	Regarding Claims 4, 11, and 25,  Shimezawa teaches wherein when the first part of the identification information (i.e. information regarding a bit map corresponds to the predetermined resource or a group of the predetermined resources)  Para [0282]  of the UE  (i.e. terminal device)  Para [0098]  in the second information and the second part of the identification information of the UE (i.e. RRC)  Para [0110] and Para [0127]  in the first information belong to a same UE (i.e. information regarding a bit map corresponds to the predetermined resource or a group of the predetermined resources)  Para [0282], a combination of the first part of the identification information of the UE (i.e. information regarding a bit map corresponds to the predetermined resource or a group of the 

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Sang et al. (US Publication NO.  20190045481 A1), “System and method for improving paging” (December 17, 2017) (date not  appropriate).





Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 




/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov